Lewis, J.
If, after a judgment for money has been rendered in the trial court and affirmed by the Supreme Court, an “extraordinary” motion for a new trial, based on the ground that the judge by whom the judgment was rendered was disqualified because of relationship to the plaintiff’s attorney, who had a contingent interest in the recovery, can in any case be held good, it certainly can not when it appears that, before the rendition of the judgment, the defendant’s attorney knew of the relationship and knew that the plaintiff’s attorney had such an interest.

Judgment affirmed.


All the Justices concurring.